Appellate Docket Number: 01-15-01015-CV

                    Appellate Case Style: Allied Collision Center, Inc. v Ewemade Ozigbo

    ***For Civil Appeals, see Section X for information about the Pro Bono Program sponsored
                                                                                           FILEDand
                                                                                                  IN
administered by the Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas
                                                                                   1st COURT         and
                                                                                                OF APPEALS
                                      the Houston Bar Association.                      HOUSTON, TEXAS
                                                                                       12/18/2015 4:24:37 PM
                                     DOCKETING STATEMENT (CIVIL)
                                              First Court of Appeals                   CHRISTOPHER A. PRINE
                [to be filed in the court of appeals upon perfection of appeal under TRAP 32]   Clerk



I.       Parties (TRAP 32.1(a), (e)):

Appellant(s): Allied Collision Center, Inc.          Appellee(s):Ewemade Ozigbo




(See note at bottom of page)                         (See note at bottom of page)

Attorney (lead appellate counsel):                   Attorney (lead appellate counsel, if known; if not, then
                                                     trial counsel):
Dan R. Revier
                                                     Arthur J. White III




Address (lead counsel):                              Address (lead appellate counsel, if known; if not, then
                                                     trial counsel):
1445 North Loop West, Suite 900
                                                     1700 Post Oak Boulevard Two Boulevard Place Suite,
Houston, Texas 77008                                 600

                                                     Houston, TX 77056




Telephone: 713-864-2393                              Telephone: 832.620.6406
(include area code)                                  (include area code)

Telecopy: 713-802-1339                               Telecopy: 866-645-7314
(include area code)                                  (include area code)

SBN (lead counsel): 2405609                          SBN (lead counsel): 24048877


                                                        1                                       Form 4
If not represented by counsel, provide appellant’s/appellee’s address, telephone number, and telecopy number.
On Attachment 1, or a separate attachment if needed, list the same information stated above for any additional
parties to the trial court’s judgment.


II.      Perfection Of Appeal And Jurisdiction (TRAP 32.1(b), (c), (g), (j)):

Date order or judgment signed: September 1, 2015          Date notice of appeal filed in trial court: November 30,
(Attach a signed copy, if possible)                       2015
                                                          (Attach file-stamped copy; if mailed to the trial court
                                                          clerk, also give the date of mailing)

What type of judgment? (e.g., jury trial, bench trial,    Interlocutory appeal of appealable order:
summary judgment, directed verdict, other (specify))
                                                            Yes       No 
Bench Trial
                                                          (Please specify statutory or other basis on which
                                                          interlocutory order is appealable) (See TRAP 28)

If money judgment, what was the amount?



Actual damages: $2634.23

                                                          Accelerated appeal (See TRAP 28):

Punitive (or similar) damages: $5268.42                     Yes       No 

                                                          (Please specify statutory or other basis on which appeal
                                                          is accelerated)
Attorneys’ fees (trial): Not specified but awarded



Attorneys’ fees (appellate): None.
                                                          Appeal that receives precedence, preference, or priority
                                                          under statute or rule?

Other (specify):                                           Yes        No 
                                                          (Please specify statutory or other basis for such status)




III.     Actions Extending Time To Perfect Appeal (TRAP 32.1(d)):


                                                            Filed
                   Action                                                                      Date Filed
                                                     Check as appropriate


Motion for New Trial                        No                  Yes                09/08/2015



                                                            2                                         Form 4
Motion to Modify Judgment                      No              Yes 


Request for Findings of Fact and                                                    08/05/2015, 08/19/2015,
                                               No              Yes 
Conclusions of Law                                                                  08/20/2015


Motion to Reinstate                            No              Yes 


Motion under TRCP 306a                         No              Yes 


Other (specify):                               No              Yes 


IV.      Indigency Of Party (TRAP 32.1(k)): (Attach file-stamped copy of affidavit)


                                                           Filed
                   Event                                                                 Date           N/A
                                                    Check as appropriate


Affidavit filed                                No              Yes 


Contest filed                                  No              Yes 


Date ruling on contest due:


Ruling on contest:
Sustained         Overruled 


V.       Bankruptcy (TRAP 8):

Will the appeal be stayed by bankruptcy?       No              Date bankruptcy filed?

Name of bankruptcy court:                                      Bankruptcy Case No.:

Style of bankruptcy case:


VI.      Trial Court And Record (TRAP 32.1(c), (h), (i)):

Court:                                 County:                                Trial Court Docket Number
                                                                              (Cause No.):
215th Judicial District                Harris
                                                                              2014-37834

Trial Judge (who tried or disposed of case):             Court Clerk (district clerk):



                                                           3                                      Form 4
Elaine Palmer                                              Chris Daniel

Telephone Number: (713) 368-6330                           Telephone Number: 713-755-7300
(include area code)                                        (include area code)



Telecopy Number:                                           Telecopy Number:
(include area code)                                        (include area code)

Address:                                                   Address:

Harris County Civil Courthouse                             Harris County Civil Courthouse

201 Caroline, 13th Floor                                   201 Caroline, Suite 420

Houston, Texas 77002                                       Houston, Texas 77002




Clerk’s Record                 Sworn copy for              Will request                    Was requested on:
                               accelerated appeal          (Note: No request required
Yes                                                        under TRAP 34.5(a), (b))         12/0/2015
                               Yes 
                               (See TRAP 28.3)

Court Reporter or Court Recorder:                      Court Reporter or Court Recorder:

Cantrice Addison

Telephone Number:                                      Telephone Number:
(include area code)                                    (include area code)

713-368-6335

Telecopy Number:                                       Telecopy Number:
(include area code)                                    (include area code)

Address:                                               Address:

Harris County Civil Courthouse

201 Caroline, 13th Floor

Houston, Texas 77002

(Attach additional sheet if necessary for additional court reporters/recorders)

Length of trial (approximate): One day                     State arrangements made for payment of court
                                                           reporter/recorder:




                                                             4                                     Form 4
Reporter’s or Recorder’s Record
(check if electronic recording )       None              Will request        Was requested on: 12/04/2015


VII.     Nature Of The Case (TRAP 32.1(f))


(Subject matter or type of case: E.g., personal injury, breach of contract, workers’ compensation, condemnation,
DTPA, employment/labor, family code, juvenile, malpractice, probate, UCC, tax, oil & gas, real property or
temporary injunction):

Breach of contract, DTPA




VIII. Supersedeas Bond
                                             None                Will file         Was filed on: 11/30/2015
(TRAP 32.1(1)):


IX.      Extraordinary Relief:

Will you request extraordinary relief (e.g., temporary or ancillary relief) from this Court?   Yes     No 
If yes, briefly state the basis for your request.




X.       Pro Bono Program:

The Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas and the Houston Bar
Association are participating in a Pro Bono Program to place a limited number of civil appeals with appellate
counsel who will represent the appellant/appellee in the appeal before the Fourteenth Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the
Program based upon a number of discretionary criteria, including the financial means of the appellant. If a case
is selected by the Committee, and can be matched with appellate counsel, that counsel will take over
representation of the appellant without charging legal fees. More information regarding this program can be
found in the Pro Bono Program Pamphlet available at the State Bar of Texas Appellate Pro Bono website,
http://www.tex-app.org/probono.php, and the Houston Bar Association Appellate Section website,
http://www.hba.org/folder-sections/sec-appellate.htm. If your case is selected and matched with a volunteer
lawyer, you will receive a letter from the Pro Bono Committee within thirty (30) to forty-five (45) days after
submitting this Docketing Statement.

NOTE: There is no guarantee that, if you submit your case for possible inclusion in the Pro Bono
Program, the Pro Bono Committee will select your case and that pro bono counsel can be found to
represent you. Accordingly, you should not forego seeking other counsel to represent you in this
proceeding. By signing your name below, you are authorizing the Pro Bono Committee to transmit
publicly available facts and information about your case, including parties and background, through
selected Internet sites and a Listserv to its pool of volunteer appellate attorneys.

1.       Do you want this case to be considered for inclusion in the Pro Bono Program?




                                                             5                                         Form 4
                       Yes                 No 

If you answered “Yes” to Question X.1, then please answer the following questions.

2.       Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to
answer questions the committee may have regarding the appeal? Please note that any such conversations would
be maintained as confidential by the Pro Bono Committee and the information used solely for the purposes of
considering the case for inclusion in the Pro Bono Program.

                       Yes                 No 

3.        If you have not previously filed an affidavit of indigency and attached a file-stamped copy of that
affidavit, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines? These guidelines can be found in the Pro Bono Program Pamphlet as well as on the Internet at
http://aspe.hhs.gov/poverty/06poverty.shtml.

                       Yes                 No 

4.       Are you willing to disclose your financial circumstances to the Pro Bono Committee? If so, please attach
an Affidavit of Indigency completed and executed by the appellant. Sample forms are available at the State Bar
of Texas Appellate Pro Bono website, http://www.tex-app.org/probono.php, and the Houston Bar Association
Appellate Section website, http://www.hba.org/folder-sections/sec-appellate.htm. Your participation in the Pro
Bono Program may be conditioned upon your execution of an affidavit under oath as to your financial
circumstances.

                       Yes                 No 

5.       Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable
standard of review, if known (without prejudice to the right to raise additional issues or request additional relief;
use a separate attachment, if necessary).




XI.      Alternative Dispute Resolution/Mediation (if applicable)

(As of 8/19/97, these programs exist in the 1st (Houston), 3rd (Austin), 4th (San Antonio), 5th (Dallas), 9th
(Beaumont), 13th (Corpus Christi), and 14th (Houston)). (Use additional sheets, if necessary).

1.        Should this appeal be referred to mediation? If not, why not.

No as settlement in the underlying matter was not fruitful.




2.        Has the case been through an ADR procedure in the trial court?
If yes, answer the following:

a.       Who was the mediator?



                                                              6                                        Form 4
b.       What type of ADR procedure?

c.       At what stage did the case go through ADR? (Specify pre-trial, trial, post-trial, other)



d.       Rate the case for complexity. Use 1 for the least complex and 5 for the most complex. Circle one.

1        2        3        4        5

e.      Can the parties agree on an appellate mediator? If yes, give name, address, and telephone and telecopy
numbers (with area codes).



f.       Languages other than English in which the mediator should be proficient:




XII.     Related Matters:

List any pending or past related appeals or original proceedings (e.g., mandamus, injunction, habeas corpus)
before this or any other Texas appellate court by court, docket number, and style.

None.




XIII.    Any other information requested by the court (see attachments, if any).


XIV.     Signature:



__________________________________________________ Date: December 8, 2015

Signature of counsel (or pro se party)                          State Bar No.: 2405609



Printed Name: Dan R. Revier____________________________________


XV.      Certificate of Service:

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for
all parties to the trial court’s order or judgment as follows on December 8, 2015.

                                                                ________________________________________
                                                                Signature



                                                            7                                       Form 4
(TRAP 9.5(e) requirements stated below; use additional sheets, if necessary)

Note: Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the
person who made the service and must state:

(1)     the date and manner of service;
(2)     the name and address of each person served; and
(3)     if the person served is a party’s attorney, the name of the party represented by that attorney.




                                                            8                                        Form 4